Mario Pittoni, J.
Plaintiffs’ motion for a preference, pursuant to rule 151 of the Buies of Civil Practice, is granted. Plaintiff, John Ellis, is 75 years of age, and in the uncontroverted opinion of his physician, with a reasonable degree of medical certainty, he will not survive a lengthy delay in the trial of this case (cf. Sugarman v. Froom, 8 A D 2d 857 [2d Dept.] ; Mannina v. Quilas, 2 A D 2d 682 [2d Dept.]; Migliorisi v. R. K. O.-Keith Orpheum Theatres, 1 A D 2d 836 [2d Dept.]). It is common knowledge that the wait for a jury trial in Nassau County exceeds six years. The motion for a preference is, therefore, granted.
The case shall be added to the foot of the June 5,1961 calendar.